Citation Nr: 9924903	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-41 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and manic depression.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured jaw.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
October 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In June 1999, the veteran appeared and presented testimony 
before the Board in Albuquerque, New Mexico, where the 
veteran now resides.  


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
whether service connection is warranted for an acquired 
psychiatric disorder and whether an evaluation in excess of 
10 percent for service-connected residuals of a jaw fracture 
is warranted.  Generally, any pertinent evidence that is 
accepted by the Board must be referred to the RO for review 
and preparation of a Supplemental Statement of the Case 
(SSOC), unless the veteran waives this procedural right.  See 
38 C.F.R. § 20.1304(c) (1998).  

In the present case, this procedural requirement has not been 
met.  At his personal hearing before the Board in June 1999, 
the veteran submitted additional evidence in support of his 
claims that had not been considered by the RO.  This evidence 
includes VA and private treatment reports dated from 1992 
through 1999.  At the hearing the veteran's representative 
specifically noted that no waiver of this information would 
be forthcoming.  Thus, the evidence must be initially 
considered by the RO, and the case will be remanded in 
accordance with 38 C.F.R. § 19.31 and 20.1304(c) (1998).  See 
also 38 C.F.R. § 19.9 (1998).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

The RO should review the evidence 
submitted by the veteran at the personal 
hearing in June 1999 and adjudicate the 
issues as represented on the title page 
of this decision.  In the course of such 
review and adjudication, the RO should 
undertake such further development of the 
evidence as may be deemed warranted, 
including any further examination, as 
needed.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
which addresses this and any additional 
evidence and be afforded the requisite 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purposes of this REMAND are to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












